Citation Nr: 1021526	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  07-36 440	)	DATE
	)
	)

On appeal from the
North Florida/South Georgia Veterans' Health System in 
Gainesville, Florida


THE ISSUE

Eligibility for enrollment in the VA healthcare system.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1961 to April 1966.   This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2006 decision of the North Florida/South Georgia Veteran's 
Health System in Gainesville, Florida.

A Board hearing was held before the undersigned at the St. 
Petersburg, Florida, Regional Office in March 2010; a 
transcript of the hearing is of record.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been assigned VA healthcare priority 
category 8; he does not have a service-connected disability 
or other special eligibility attribute, to include "low 
income" status that would warrant placement in a priority 
category above category 8.

2.  The Veteran's completed application for enrollment in the 
VA healthcare system was received after January 17, 2003.  


CONCLUSION OF LAW

The Veteran does not meet the basic eligibility requirements 
for enrollment in the VA healthcare system.  38 C.F.R. § 
17.36 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.   38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the VCAA does 
not apply in this case.  The only issue before the Board is 
whether the Veteran is eligible for VA healthcare system 
enrollment.  Because the relevant facts are not in dispute 
and eligibility for VA healthcare benefits is outlined in 
regulation, the Board's review is limited to interpretation 
of the pertinent statutes and regulations.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that when 
interpretation of governing law is dispositive of an issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.   The Court has 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation.   Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 
32 (2000).  The Veteran has been notified of the controlling 
law and regulations, and of the basis for the denial of his 
claim (See the August 2006 decision and the January 2007 
statement of the case).  He has had ample opportunity to 
respond and is not unfairly prejudiced by appellate review at 
this time.   

II.  Analysis

As set forth under 38 C.F.R. § 17.36(a), a Veteran must be 
enrolled in the VA healthcare system as a pre-condition to 
receiving the "medical benefits package" detailed under 38 
C.F.R. § 17.38.     The Secretary determines which categories 
of Veterans are eligible to be enrolled, based upon 
enumerated priorities, with Veterans who do not have any 
service-connected disabilities assigned lower priority.  38 
C.F.R. § 17.36(b).   Nonservice connected Veterans and 
noncompensable, zero percent service-connected Veterans 
receive the lowest priority, category 8, unless they qualify 
for "low income" status, receive increased rate pension for 
being permanently housebound or in need of regular aid and 
attendance, are otherwise found to be catastrophically 
disabled, are determined to be unable to defray the costs of 
necessary care under 38 U.S.C.A. § 1722(a), are a Veteran of 
the Mexican border period or of World War I, have a Purple 
Heart, or are former prisoners of war.  Id.  A Veteran who 
wishes to be enrolled must apply by submitting a completed VA 
application for health benefits to a VA medical facility.  38 
C.F.R. § 17.36(d).

Beginning January 17, 2003, VA enrolled all priority 
categories of Veterans except those in priority category 8 
who were not in an enrolled status on that date.  38 C.F.R. § 
17.36(c); see also 68 Fed. Reg. 2,670-73 (Jan. 17, 2003) 
(regarding the Secretary's decision to restrict enrollment to 
Veterans in priority group 8 not already enrolled as of 
January 17, 2003, in light of VA's limited resources).

The pertinent facts in this case do not appear to be in 
dispute.  The
Veteran filed his Application for Health Benefits in August 
2006.   He has acknowledged that he does not have any current 
service-connected disabilities and that he would not qualify 
for "low income" status.  Also, it is clear from the record 
that the Veteran is not catastrophically disabled and is not 
a Veteran of World War I or the Mexican border period.   
Additionally, there is no indication from the record, nor has 
the Veteran alleged, that he was a prisoner of war, that he 
receives VA pension benefits, or that he would unable to 
defray the costs of necessary care under 38 U.S.C.A. § 
1722(a).   Id.  

The Board notes that although the record does not contain any 
specific indication of the Veteran's income and assets, he 
has not contended that he meets the criteria for low income 
status or that he would not be able to defray the costs of 
necessary care.  To the contrary, he specifically testified 
at the March 2010 Board hearing that with the combination of 
income he receives from a deferred compensation plan and his 
Social Security retirement payments, his income was just over 
applicable VA income figures.  Accordingly, given the 
Veteran's testimony and the lack of any contrary findings or 
contentions, the evidence fails to establish that the Veteran 
has low income status or is currently unable to defray the 
costs of necessary care.   

Based upon his nonservice-connected status, non-low income 
status, and the non-applicability of any other special 
eligibility categories mentioned above, the Veteran was 
assigned priority category 8.  Accordingly, the August 2006 
decision denied his application for enrollment in the VA 
healthcare system on the basis of the category 8 placement, 
and the filing of his enrollment application after January 
17, 2003.

The Veteran has not disputed the category 8 placement.  
Instead, he has indicated that did not apply for VA 
healthcare at an earlier date because he was still working 
and had employer covered medical coverage, with an adequate 
drug benefit.  However, after he retired, that benefit 
expired.  Therefore, at that time he applied for VA 
healthcare, primarily for the VA drug benefit.   Thus, he 
felt that he was doing the right thing by not using his 
eligibility for VA health benefits until he needed to do so.  

While the Veteran's actions in this case are certainly 
conscientious, the Board is bound by the governing statutory 
and regulatory provisions, and the instructions of the 
Secretary, and has no authority to award benefits based on a 
determination that such would be equitable.   See 38 U.S.C.A. 
§ 7104(c); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
Thus while the Veteran voiced his disagreement with the 
policy behind, and the terms of, the restrictions on 
eligibility to VA health benefits.  However, while 
sympathetic to his views, the Board must abide by the law as 
it is currently in effect.  

Since there is no provision in the law for enrollment of 
category 8 members after January 17, 2003, the Veteran is 
ineligible for enrollment in the VA health care system.  The 
applicable criteria are dispositive and the Veteran's claim 
must be denied due to a lack of legal entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


